          Case 3:19-cv-00231-KGB Document 40 Filed 05/15/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

BRADLEY WASHAM                                                                         PLAINTIFF

v.                                Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                                 DEFENDANT

                                              ORDER

       The Court conducted a telephone hearing on Friday, May 15, 2020, to discuss scheduling

matters in this case.     During the hearing, defendant BNSF Railway Company (“BNSF”)

represented that it intends to admit the breach of duty element in this cause of action. In the light

of the particular circumstances of this case, the Court directs BNSF to file in writing its admission,

setting forth its specific terms, on or before Friday, May 22, 2020. The Court directs counsel to

then meet and confer regarding scheduling and discovery matters in this case.              After that

conference, the Court directs the parties to file a joint status report, or separate status reports if

necessary, by Friday, May 29, 2020, informing the Court as to issues that remain in dispute for the

Court’s resolution and the anticipated scope of discovery.

       The Federal Rule of Civil Procedure 30(b) deposition of a BNSF representative noticed by

plaintiff need not proceed as scheduled at this time, given the outstanding discovery disputes (Dkt.

No. 33-14, at 6-10). Further, given the status of the case, the Court defers to plaintiff’s counsel as

to whether to proceed with plaintiff’s deposition currently noticed for May 21, 2020 (Dkt. No. 30).

The Court directs plaintiff’s counsel to inform defendant by noon Monday, May 18, 2020, whether

plaintiff will be available for deposition as scheduled. At this time, the Court suspends the deadline

for expert disclosures and reports (Dkt. No. 15).
         Case 3:19-cv-00231-KGB Document 40 Filed 05/15/20 Page 2 of 2



       The Court holds BNSF’s motion to extend time and motion for protective order under

advisement (Dkt. Nos. 28, 33).

       It is so ordered this 15th day of May, 2020.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                2
